    Case 1:03-cv-09917-LAP-KNF Document 264 Filed 03/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LV, et al.,

                  Plaintiffs,
                                            No. 03-CV-9917 (LAP)
          -against-
                                                    ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,

                  Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court is concerned that the volume of work Mr.

Steinkamp receives from Advocates for Children might tend to

affect his impartiality, consciously or not.        The Court is also

concerned that Mr. Pasternack seems to lack sufficient

experience in evaluating processes and systems.         Accordingly,

the Court requests that counsel nominate, either jointly or

separately, additional candidates for consideration as Special

Master.

SO ORDERED.

Dated:    March 1, 2021
          New York, New York


                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.
